  Case 3:21-cv-00460 Document 4 Filed 08/17/21 Page 1 of 1 PageID #: 118


(06/2017)




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF WEST VIRGINIA
                                      AT HUNTINGTON

WILLARD BAYS,individually and on behalf of all others
similarly situated,
                                                           DISCLOSURE OF CORPORATE AFFILIATIONS
                                                           AND FINANCIAL INTEREST
 v.
WALMART INC., a Delaware corporation, WAL-MART
STORES EAST, L.P., a Delaware corporation, and NEC         CASE NUMBER 3:21cv00460
NETWORKS,LLC,a Texas corporation,




        Pursuant to F R Civ P 7.1, Defendant
                                          (type of party)
w ho is Walmart   Inc.                                    , makes the following disclosure:
               (name of party)


  1.      Is the party a non-governmental corporate party?

                      YES                                  NO
 2.       If the answer to Number 1 is "yes," list below any parent corporation or state that there is
          no such corporation:

          Walmart Inc. has no parent company.

 3.       If the answer to Number 1 is "yes," list below any publicly-held corporation that owns
          10% or more ofthe party's stock or state that there is no such corporation:

            No publicy-held corporation owns 1.0% or more of the stock of Walmart Inc.

          The undersigned party understand that under F R Civ P 7.1, it will promptly file a
          supplemental statement upon any change in the information that this statement requires.




             August 17, 2021                            /s/ Neva C. Lusk (WV Bar #2274)
  Date:
                                                                Signature of Counsel for Party
